DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 2/22/2022. Currently claims 21 and 28 are amended, claims 1-20, 22, 31 and 38-40 are cancelled. Claim 45 is new.  Claims 21, 23-30, 32-37 and 41-45 are pending and are being addressed in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 21, 24-30, 33, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20130072950).

As to claim 21, Ross discloses: An apparatus (device of figure 7), comprising:(a) an acoustic waveguide (730); (b) an ultrasonic blade (distal end of waveguide is a blade, see paragraph 0008) in acoustic communication with the acoustic waveguide (see figure 7); (c) a liquid dispensing feature (728 and all mechanisms that help deliver the fluid) positioned adjacent to the ultrasonic blade (see figure 7), wherein the liquid dispensing feature is configured to deliver a flow of cooling liquid to the ultrasonic blade (paragraph 0045), wherein the liquid dispensing feature includes a valve (720); (d) a control module (750/770) configured to activate the valve to thereby regulate flow of the cooling liquid through the liquid dispensing feature (paragraph 0045); and (e) a fluid source (760) comprising: (i) a continuously activated pump (762).
Ross fails to directly disclose the valve being positioned at a distal end of the liquid dispensing feature and adjacent to the ultrasonic blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the valve so it was located at a distal end of the liquid dispensing feature and adjacent to the blade since this claimed position of the valve does not change the valves ability to regulate the coolant flow through the coolant delivery tube. It appears as though applicant has not given any criticality to why the position of the valve disclosed has any importance to the function of the claimed device (see explanation below), the Federal Circuit held that, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Examiner notes applicant’s representative pointed to paragraph 0048 of applicants PGPUB for criticality on the valve location. However, after further consideration, this is not found to be critical to the valve location. Paragraph 0048 describes the location of the distal end of the liquid dispensing feature 150 and how its located at a position corresponding to a node which may reduce undesirable dispensing of liquid. This description is drawn to the liquid dispensing features distal end, not the location of the valve 152. Thus there is no indication here that the location of the valve 152 being at the distal end of the liquid dispensing feature is critical to the invention. 

As to claim 24, Ross discloses the invention of claim 21, Ross further discloses: wherein the valve comprises a proportional valve or a variable orifice. Examiner notes the valve is seen as a proportional valve (see paragraph 0045-0046).

As to claim 25, Ross discloses the invention of claim 21, Ross further discloses: wherein the valve comprises an on/off valve that switches between a fully open state and a fully closed state in a binary fashion. Examiner notes the value is able to be completely opened and completely closed in a binary fashion (see paragraph 0045).



As to claim 27, Ross discloses the invention of claim 21, Ross further discloses: wherein the valve is configured to selectively restrict the flow of the cooling liquid from the liquid dispensing feature onto the ultrasonic blade (paragraph 0045, when valve is closed no fluid comes through).

As to claim 28, Ross discloses the invention of claim 21, Ross further discloses: wherein the distal end of the liquid dispensing feature (see figure below) is located at a position corresponding to a node located at proximal end of blade) associated with ultrasonic vibrations communicated along the acoustic waveguide and the ultrasonic blade. Examiner notes the distal end is seen as the portion indicated in the attached figure below. Furthermore the distal end shown below is seen to be “positioned at” the node of the blade since it is positioned in the same area as the node.

    PNG
    media_image1.png
    511
    624
    media_image1.png
    Greyscale

As to claim 29, Ross discloses the invention of claim 21, Ross further discloses: wherein the control module is configured to selectively vary the flow of the cooling liquid through the valve based on a predetermined fluid communication profile (profile stored in controller 770 that reacts to the temperature sensor-reading, see paragraph 0045).

As to claim 30, Ross discloses the invention of claim 21, Ross further discloses: wherein the control module is configured to: (i) monitor at least one feedback condition associated with operation of the ultrasonic blade (temperature, see paragraph 0045), and (ii) regulate flow of the cooling liquid through the liquid dispensing feature in real time based on the at least one feedback condition (see paragraph 0045).

As to claim 33, Ross discloses the invention of claim 30, the currently used embodiment of Ross fails to directly disclose: wherein the control module is further 
However in another embodiment of Ross (see figure 3), Ross teaches: wherein the control module is further configured to adjust an excursion of the ultrasonic blade in real time based on the at least one feedback condition (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the embodiment shown in figure 7 to analbe the control module to adjust an excursion of the ultrasonic blade in real time based on the at least one feedback condition as taught by the figure 3 embodiment to give the user more control over the blades movements during the procedure and prevent damage to surrounding tissue. 

As to claim 41, Ross discloses the invention of claim 21, Ross further discloses: wherein the fluid source comprises the continuously activated pump (see rejection above), wherein the continuously activated pump is not controlled by the control module (see explanation below). Examiner notes as explained in Ross paragraph 0045, the pump can be controlled via the valve. Thus with this arrangement, the valve will be directly controlling the pump. It is noted that paragraph 0045 mentions that alternatively, the pump can be controlled via the control module, but this is an option, it is not required for the pump to function. 

As to claim 45, Ross discloses the invention of claim 21, Ross further discloses: a handle assembly (310) configured to be gripped by a user (structured to be able to be . 

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20130072950) in view of Houser (20090036914).

As to claim 32, Ross discloses the invention of claim 30, Ross fails to directly disclose: wherein the at least one feedback condition-7-Ser. No. 16/696,296 comprises a frequency slope or a shift associated with ultrasonic vibration of the ultrasonic blade.
In the same field of endeavor, namely ultrasonic cutting devices, Houser teaches a similar device wherein temperature of a blade is determined by a frequency shift of the blade (paragraph 0045 and 0135).


As to claim 34, Ross discloses the invention of claim 30, Ross fails to directly disclose: wherein the at least one feedback condition comprises an acoustic feedback. Ross does disclose that the device is designed to sense the temperature of the blade and then react with coolant based on the temperature reading (paragraph 0045). 
In the same field of endeavor, namely ultrasonic cutting devices, Houser teaches a similar device wherein an acoustic sensor is used to detect a change in temperature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the temperature sensor system of Ross with the acoustic sensor system of Houser because both of these sensor mechanisms have the same purpose of monitoring a certain temperature value then providing an action to regulate the temperature once it reaches a threshold. Simply substituting the temperature sensor mechanism of Ross for the acoustic sensor mechanism of Houser would yield the predictable result of allowing the device to sense a certain temperature threshold through an acoustic signature and then initiate steps to regulate said temperature once the reading surpassed a threshold. See MPEP 2143. Examiner notes since both the acoustic sensor of Houser and the temperature sensor of Ross are ultimately sensing the same variable, once the modification is made, the fundamental element that Ross is sensing will not be altered. The combined device will simply use acoustic readings to sense the temperature at the devices distal end, which will result in a device that can read an acoustic signature of the distal end and determine the temperature based on that signature. The device will then cool the device if needed.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20130072950) in view of Diamond (5,624,393).


Ross fails to directly disclose: (claim 21) a passive fluid source configured to provide the cooling liquid without a pump that is controlled by the control module 
In the same filed of endeavor, namely surgical devices, Diamond teaches that its well-known to introduce fluid from a fluid source and allow gravity to force the flow of the medium being introduced (abstract and col 1 lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluid flow pump mechanism of Ross that allows the device to apply a force to the fluid to push the fluid through the device, for the gravity fed fluid flow mechanism of Diamond since these mechanisms perform the same function of enabling fluid to flow though a device to a surgical site. Simply substituting one fluid flow means for another would yield the predicable result of allowing fluid to flow thought the device to a target site. See MPEP 2143. Examiner 
Ross also fails to directly disclose the valve being positioned at a distal end of the liquid dispensing feature and adjacent to the ultrasonic blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the valve so it was located at a distal end of the liquid dispensing feature and adjacent to the blade since this claimed position of the valve does not change the valves ability to regulate the coolant flow through the coolant delivery tube. It appears as though applicant has not given any criticality to why the position of the valve disclosed has any importance to the function of the claimed device (see explanation below), the Federal Circuit held that, where the only difference between the prior art and the claims was the position of a claimed element and altering the position of that claimed element would not have modified the operation of the device, the claimed device was not patentably distinct from the prior art device because it merely involved the rearrangement of parts. See MPEP 2144. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Examiner notes applicant’s representative pointed to paragraph 0048 of applicants PGPUB for criticality 

As to claim 23, the combination of Ross and diamond discloses the invention of claim 21, the combination further discloses: wherein the fluid source comprises the passive fluid source (see explanation above), wherein the passive fluid source is a gravity fed reservoir (will be gravity fed when modified by diamond, see above) that is configured to provide the cooling liquid under influence of gravity without the pump (will not use a pump when pump is substituted for diamonds mechanism).

Allowable Subject Matter
Claims 35-37 and 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 35) wherein the ultrasonic transducer is configured to activate the fluid source or (claim 43) wherein the fluid source includes a deformable body, wherein the handle assembly includes a housing, wherein the housing is configured to provide a mechanical ground, such that the transducer assembly urges the deformable body of the fluid source against the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
After further consideration of the amendments, the current combination is seen to still read on the current rejected claims. The current amendment clarifies that the valve is positioned at a distal end of the liquid dispensing feature and adjacent to the ultrasonic blade. As explained above, applicant’s representative pointed to paragraph 0048 of applicants PGPUB for criticality on the valve location. However, after further consideration, this is not found to be critical to the valve location. Paragraph 0048 describes the location of the distal end of the liquid dispensing feature 150 and how its located at a position corresponding to a node which may reduce undesirable dispensing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) is being maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771